DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6 and 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Applicant’s election of Group I, Species B, which Applicant identifies as being drawn to claims 1-5 and 7-8, in the reply filed on 11/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat transfer member” in claim 7 corresponding to element 40; Fig. 2-3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “the body is configured to change a spacing interval between the heat accumulator and the cooling water pipe in order to adjust a heat transfer rate between the heat accumulator and the cooling water pipe” is unclear.  The claim conflicts with the disclosure, which does not provide wherein the “body” denoted by element 10 as “chang[ing] a spacing interval,” but rather by external means (in the example of Fig. 2, compressor 250), see also ¶[0076]).  It is unclear if the external means (compressor 250), are considered part of the “body.”  
Claims 2-5 and 7-8 depend from the claim above and thus are rejected accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaeppner (DE102011102138). 
Regarding claim 1, Kaeppner discloses a heat exchange apparatus (see Fig. 1-2) for cooling water of a fuel cell, the heat exchange apparatus comprising: a body (1), through which a cooling water pipe (13 or 14) passes, wherein cooling water that is to be supplied to a fuel cell stack flows through the cooling water pipe; and a heat accumulator (2) arranged in an interior of the body and including therein a PCM heat accumulation material (phase change material - ¶[0028]) that is to exchange heat with the cooling water, wherein the body includes a medium space (3) arranged between the cooling water pipe and the heat accumulator such that the heat accumulator is spaced apart from the cooling water pipe, wherein the PCM heat accumulation material exchanges heat with the cooling water by a medium of the medium space, and wherein the body is configured to change a spacing interval (“movably mounted 
	The recitations: “for cooling water of a fuel cell… to be supplied to a fuel cell” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Kaeppner teaches all of the structural limitations of the claim. 
Regarding claim 2, Kaeppner discloses the limitations of claim 1, and Kaeppner further discloses a phase of the PCM (phase change material - ¶[0028])  heat accumulation material is changed at a predetermined operation temperature (PCM inherently has a phase transition temperature) that is lower than a reference temperature to which the cooling water (13 or 14 are capable of using cooling water at an operation temperature) to be discharged from the body is cooled during cooling of the cooling water by the PCM heat accumulation material.
The recitations: “a phase of the PCM heat accumulation material is changed at a predetermined operation temperature that is lower than a reference temperature to which the cooling water to be discharged from the body is cooled during cooling of the cooling water by the PCM heat accumulation material” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
Regarding claim 3, Kaeppner discloses the limitations of claim 1, and Kaeppner further discloses the spacing interval is changed (“movably mounted relative to the outer shell 4 in the direction of the arrow 5 - ¶[0043]) such that a temperature of the cooling water discharged from the body is not more than a limit temperature corresponding to a maximum spacing interval and not less than the operation temperature.
The recitations: “the spacing interval is changed such that a temperature of the cooling water discharged from the body is not more than a limit temperature corresponding to a maximum spacing interval and not less than the operation temperature” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Kaeppner teaches all of the structural limitations of the claim.
Regarding claim 7, Kaeppner discloses the limitations of claim 1, and Kaeppner further discloses the heat accumulator includes: a heat transfer member (“aluminum block” with “bores,” “cavities,” or “pores” which surround the phase change material - ¶[0028]) surrounding at least a portion of the PCM heat accumulation material to transfer heat received from the cooling water to the PCM heat accumulation material by the medium of the medium space or receive heat, which is to be transferred to the cooling water, from the PCM heat accumulation material by the medium of the medium space.
Allowable Subject Matter
Claims 4-5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
The closest art of record is Kaeppner and Klein (DE102015111235). 
While Kaeppner teaches the heat exchanger as claimed above, Kaeppner does not teach wherein the body is elastically deformed as the pressure change of the medium space moves the heat accumulator, or wherein the heat transfer member is provided with the claimed first and second members in the manner claimed.  
Klein teaches an annular heat transfer space (26) between an inner pipe (28) and an outer PCM area (36), with the heat transfer space controlling heat transfer between the two, however, fails to teach wherein the spacing interval is configured to be changed.
Thus, Kaeppner and Klein alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763